Per Curiam.

Denial of a protest of a regulation or order of the State Rent Administrator does not become final until notice of such denial has been given to the parties. The statute provides that a proceeding may be taken in the Supreme Court under article 78 of the Civil Practice Act to review such denial order within thirty days. (State Residential Rent Law, § 9, subd. 1; L. 1950, ch. 250, as amd. by L. 1951, ch. 443.) Where as here the notice is given by mail, we think a fair construction of the statute is that the thirty days begin to run from the date of the mailing of the administrator’s order to the aggrieved party. Because section 164 of the Civil Practice Act adds three days in case of mailing, the proceedings herein were initiated within the statutory limit.
The order should be unanimously reversed, with $20 costs and disbursements to appellant, and motion denied.
Glennon, J. P., Cohn, Callahan, Shientag and Heffernan, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant and the motion denied. Settle order on notice.